DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 11, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10, and 19 of U.S. Patent No. 10,504,248 B2 (Patent No. 248).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are similar to each other.
4.	The following is a table showing the corresponding claims from the present application with the claims of Patent No. 248.

5.	The following is a table showing correspondence between the limitations of claim 1 of present application to claim 1 of Patent No. 248.
Claim 1 of Present Application.
Claim 1 of Patent No. 248
1. A computer device, comprising: 
	a graphics processing unit (GPU); 	a memory to store data and instructions including an application and graphics hardware incompatible compressed textures in a format incompatible with the GPU; 
1. A computer device, comprising: 	a graphics processing unit (GPU); 	a memory to store data and instructions including an application and graphics hardware incompatible compressed textures in a format incompatible with the GPU; 
at least one processor in communication with the memory; an operating system in communication with the memory, the at least one processor, the GPU, and the application, wherein the application is operable to: 
at least one processor in communication with the memory; an operating system in communication with the memory, the at least one processor, the GPU, and the application, wherein the application is operable to: 
receive the graphics hardware incompatible compressed textures; 
receive, at runtime or installation of the application, the graphics hardware incompatible compressed textures; 



provide information to a trained machine learning model for identifying metadata to use during a conversion of the hardware incompatible compressed textures into hardware compatible compressed textures; 
determine that the graphics hardware incompatible compressed textures are incompatible with the GPU; 
wherein the trained machine learning model uses metadata that provides configurations for a block compression of the graphics hardware incompatible compressed textures to use during the conversion so that the hardware compatible compressed textures closely resemble original raw images of the application.
and convert the graphics hardware incompatible compressed textures into hardware compatible compressed textures usable by the GPU using the trained machine learning model and the identified metadata.
and convert the graphics hardware incompatible compressed textures directly into hardware compatible compressed textures usable by the GPU using a trained machine learning model,



Allowable Subject Matter
6.	Claims 1-20 are allowed over cited arts.
7.	The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 recites the limitation receive the graphics hardware incompatible compressed textures; provide information to a trained machine learning model for identifying metadata to use during a conversion of the hardware incompatible compressed textures into hardware compatible compressed textures; and convert the graphics hardware incompatible compressed textures into hardware compatible compressed textures usable by the GPU using the trained machine learning model and the identified metadata which is not disclosed in any of the cited references. 
8.	Claims 11 and 20 recite similar limitations and are allowed as well.
9. 	Dependent claims 2-10 and 12-19 are also allowed over cited art due to the same reasons. 

CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993.  The examiner can normally be reached on Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611